Citation Nr: 0841693	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-10 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for a right 
knee condition, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial increased rating for a left 
knee condition, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  Throughout the appeal period the objective medical 
findings for the right knee show flexion to at least 110 
degrees, extension to 0 degrees, and no ankylosis, dislocated 
cartilage, or subluxation; pain is the major functional 
limitation.  

2.  Throughout the appeal period the objective medical 
findings for the left knee show flexion to at least 110 
degrees, extension to 0 degrees, and no ankylosis, dislocated 
cartilage, or subluxation; pain is the major functional 
limitation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71, 4.71a Diagnostic 
Codes 5256, 5257, 5258, 5260 (2008).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71, 4.71a Diagnostic Codes 
5256, 5257, 5258, 5260 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  
This notice should be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here, when the claim was one for service 
connection, and it was then granted and an initial disability 
rating and effective date have been assigned, the veteran's 
service connection claim has been more than substantiated - 
it has been proven.  Section 5103(a) notice has served its 
purpose and is no longer required.  As section 5103(a) no 
longer applies to the veteran's appeal (e.g., his initial 
increased rating claim) the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  
See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008).  Instead, the provisions of 38 U.S.C.A. §§ 5104, 
7105 and 38 C.F.R. § 3.103 are for application.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 491 (2006).

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a May 2006 letter (which notified 
the veteran of the grant of service connection for right knee 
patellofemoral syndrome/chondromalacia and left knee 
patellofemoral syndrome/chondromalacia, the assignment of a 
10 percent rating for each effective March 1998, and his 
appellate rights) and the February 2007 statement of the case 
(which set forth the criteria necessary for a higher 
disability evaluation, citations to applicable law, and the 
reasons and bases for the grant of a 10 percent rating).  
Thus, the Board finds that the applicable due process 
requirements have been met.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Furthermore, the veteran has been accorded multiple pertinent 
VA examinations.

Accordingly, the Board concludes that VA has satisfied its 
duty to assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

Historically, the veteran filed a claim for entitlement to 
service connection for a right and left knee disability which 
was received by the RO in March 1998.  The Board granted 
service connection in a March 2006 decision.  This was put 
into effect by the RO later that month, at which time a 10 
percent disability rating , effective from March 1998, was 
assigned.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As in all increased rating claims, consideration is given to 
staged ratings to reflect various levels of impairment as may 
be revealed by the record throughout the appeal period. 

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
due to healed injury is recognized as productive of 
disability entitled to at least a minimal compensable rating 
for the joint.  38 C.F.R. § 4.59.  Under section 4.59, 
painful motion is considered limited motion even though a 
range of motion is possible beyond the point when pain sets 
in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
due to healed injury is recognized as productive of 
disability entitled to at least a minimal compensable rating 
for the joint.  38 C.F.R. § 4.59.  Under section 4.59, 
painful motion is considered limited motion even though a 
range of motion is possible beyond the point when pain sets 
in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

When a disability not specifically provided for in the rating 
schedule is presented, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  Here, the 
veteran's service-connected right and left knee disorder is 
rated as analogous to Diagnostic Code 5260, which pertains to 
limitation of flexion of the leg.  Under this Code a 10 
percent rating is assigned with flexion limited to 45 
degrees, and a 20 percent rating is assigned with flexion 
limited to 30 degrees.  Under Diagnostic Code 5261, extension 
limited to 10 degrees is assigned a 10 percent evaluation, 
and with extension limited to 15 degrees, a 20 percent 
evaluation is assigned.  

The Board has considered whether another diagnostic code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
Specifically, throughout the course of this appeal, the 
veteran, through his representative, has asserted that his 
right and left knee disorder would be more accurately rated 
under other diagnostic codes, including Diagnostic Code 5003 
(pertaining to degenerative arthritis), Diagnostic Code 5256 
(pertaining to ankylosis), and Diagnostic Code 5258 
(pertaining to dislocated semilunar cartilage).  
For the following reasons, however, the Board finds that 
these diagnostic codes are not the most appropriate by which 
to evaluate the veteran's right and left knee patellofemoral 
syndrome/chondromalacia.

In his Notice of Disagreement, which was received by the RO 
in August 2006, the veteran asserted that his bilateral knee 
disability is best rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, for degenerative arthritis, because chondromalacia 
is, essentially, a type of osteoarthritis.  In support of 
this assertion, the veteran referenced a number of sources, 
including a "4/1/02" VA treatment report, which indicates 
"osteoarthritis of the knees, really patellofemoral 
arthritis."  Upon thorough review of the medical evidence of 
record, however, the Board notes that despite clinical 
findings of arthritis (variously diagnosed as 
"osteoarthritis of the knees" and "patellofemoral 
arthritis"), there is no X-ray evidence of arthritis, as 
required under Diagnostic Code 5003.  In fact, while the 
cited VA treatment report (which is actually dated 1/4/02), 
does, indeed, reflect "osteoarthritis of the knees, really 
patellofemoral arthritis," it also indicates that X-rays 
"do not show any significant arthritis."  Subsequent X-
rays, including at his most recent VA examination in 
September 2007, reflect the same.  In any event, the Board 
notes that even if Diagnostic Code 5003 was applicable, such 
arthritis would need to be "rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.)."  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Along the same line, the veteran further asserted, in the 
Notice of Disagreement, that because his knee arthritis 
causes limitation of motion, the condition should be rated 
under Diagnostic Code 5256, which pertains to ankylosis of 
the knee.  However, none of the medical evidence of record 
reflects ankylosis.  In fact, the reports of July 2005 and 
September 2007 VA examinations indicate express findings of 
no joint ankylosis.  

Additionally, in a statement which was received by VA in 
October 2008, the veteran asserted that his service-connected 
bilateral knee disability should be rated under Diagnostic 
Code 5258, which pertains to dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the joint.  The reports of a July 2003 private MRI and 
the September 2007 VA examination were cited in support of 
this argument.  Upon review of the record, however, the Board 
finds that Diagnostic Code 5258 is also not applicable in 
this case.  None of the evidence of record indicates a 
finding of dislocated cartilage.  Specifically, while the 
July 2003 MRI report indicates that the "anterior cruciate 
ligament [emphasis added ] is lax and may indicate prior 
partial tear," there is no indication of cartilage 
abnormality.  In fact, with respect to cartilage, the report 
reflects a "meniscal signal without acute surface tear."  

In addition to the Diagnostic Codes specifically advanced by 
the veteran, the Board has also considered the applicability 
of Diagnostic Code 5257 (pertaining to other impairment of 
the knee as shown by recurrent subluxation or lateral 
instability).  However, none of the evidence reflects 
subluxation or instability.  In fact, the reports of the July 
2005 and September 2007 VA examinations expressly indicate no 
instability.  Additionally, the July 2005 examination report 
expressly indicates no dislocation or subluxation.  As such, 
a rating under Diagnostic Code 5257 for the veteran's 
service-connected bilateral knee condition is also not 
appropriate. 

Throughout the course of this appeal the veteran has voiced 
symptoms of pain, stiffness, and tenderness.  At his July 
2005 VA examination, he also described significant problems 
with climbing a ladder or stairs, as well as pain with 
kneeling.  Although an April 1998 VA examination revealed 
full range of motion, normal ligaments, and no crepitation, 
the July 2005 and September 2007 VA examinations reveal an 
antalgic gait, crepitus, tenderness, guarding of movement, 
and patellar abnormality (namely subpatellar pain and 
tenderness).  These later examinations also reflect 
limitation of motion as a result of his knee pain.  
Specifically, at the July 2005 VA examination, the veteran 
demonstrated active flexion of 0 to 125 degrees bilaterally 
(with pain in the right knee at 125 degrees).  He 
demonstrated active extension to 0 degrees bilaterally.  
There was no additional limitation of motion on repetitive 
use.  The September 2007 VA examination revealed active 
flexion of 0 to 115 degrees, bilaterally, with objective 
evidence of pain.  Extension was again found to be normal.  
Upon repetitive use, there was additional limitation of 
motion, with flexion from 0 to 110 degrees and extension to 0 
degrees bilaterally.

The veteran has not manifested a compensable level of 
limitation of flexion or extension during the appeal period.  
The currently-assigned 10 percent disability rating accounts 
for the provisions of 38 C.F.R. § 4.59, as there are 
complaints of pain, stiffness and tenderness with some 
limitation of flexion, such that a minimum compensable 
disability rating for the knee impairment is appropriate.  As 
the criteria for a higher rating are not shown, however, the 
veteran's appeal must be denied.  

In reaching this decision, the Board notes that in a October 
2008 statement, the veteran asserted that his September 2007 
VA examination was inadequate because the examiner did not 
report passive range of motion, and did not indicate whether 
the limitation of motion measurements were obtained using a 
goniometer as required by VA.  However, active motion (i.e., 
movement based on the veteran's own power, unaided by the 
physician) would be of paramount of concern in determining 
the level of functional impairment of the veteran's right and 
left knee.  In fact, it can be argued that measurement of 
passive motion (i.e., movement assisted by the physician) 
would demonstrate the same, if not better, functional 
ability, and therefore work against the veteran's increased 
rating claim.  Additionally, the Board notes that while the 
VA examiner did not expressly indicate the use of a 
goniometer, given that VA's own examination worksheet (as 
cited by the veteran) instructs examiners to use this 
instrument, it can be presumed that it was, in fact, used. 

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
Although the veteran reported, at the September 2007 VA 
examination, that he has not been able to obtain gainful 
employment since he was relieved from his last job in January 
2005, there is no indication in the objective record that the 
veteran's disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular criteria.  His rating contemplates his complaints, 
and a non-service connected back disability have contributed 
to his current employment status.  Nor is there any evidence 
that he has required frequent periods of hospitalization for 
the treatment of his right and left knee disability.  
Therefore, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.  


ORDER

An initial increased rating for a right knee condition is 
denied.

An initial increased rating for a left knee condition is 
denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


